Citation Nr: 1505278	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for right hip osteoarthritis prior to September 14, 2009; a disability rating in excess of 20 percent for right hip osteoarthritis from September 14, 2009, to June 7, 2010; and a disability rating in excess of 30 percent for status post total right hip replacement on and after August 1, 2011.
 
2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to October 1981 and from December 1981 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a December 2008 Statement of the Case, the RO granted an initial disability rating of 10 percent for right hip osteoarthritis, and in a July 2010 rating decision, the RO granted a 20 percent disability rating effective September 14, 2009, a 100 percent disability rating effective June 8, 2010, and a 30 percent disability rating effective August 1, 2011.  Because the increased disability ratings assigned for the periods from December 12, 2006, to September 13, 2009, September 14, 2009, to June 7, 2010, and on and after August 1, 2011, are not the maximum ratings available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. Prior to September 14, 2009, the Veteran's right hip osteoarthritis was manifested by painful motion.

2. From September 14, 2009, to June 7, 2010, the Veteran's right hip osteoarthritis was manifested by functional impairment comparable to limitation of abduction with motion lost beyond 10 degrees and/or flexion limited to 30 degrees.

3. On and after August 1, 2011, the Veteran's status post total right hip replacement resulted in moderately severe residuals of weakness, pain, and limitation of motion.


CONCLUSIONS OF LAW

1. Prior to September 14, 2009, the criteria for an initial disability rating in excess of 10 percent for right hip osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2014).

2. From September 14, 2009, to June 7, 2010, the criteria for a disability rating in excess of 20 percent for right hip osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 (2014).

3. On and after August 1, 2011, the criteria for a disability rating of 50 percent for status post total right hip replacement have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A December 2006 letter satisfied the duty to notify provisions, to include notice of the assignment of a disability rating and effective date.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record also contains the Veteran's VA treatment records and examination reports, private treatment records, and lay evidence.  In addition, the Veteran underwent VA examination in February 2007 and March 2010.  Pursuant to an October 2012 Board Remand, the Veteran also underwent VA examination in December 2012.    The record demonstrates that the VA examiners reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board also notes that the VA Appeals Management Center (AMC) associated additional VA treatment records with the record pursuant to the Board Remand.  Although the AMC determined that treatment records from the Fayetteville VA Medical Center dated from July 2010 to September 2010 were unavailable, the Board notes these records are not relevant to the periods on appeal.  As such, the Board finds the AMC substantially complied with the Remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  When an appeal is based on the assignment of the rating for a disability following an initial award of service connection, however, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

Pertinent to the Veteran's service-connected right hip disability, the normal range of motion of the hip is extension to zero degrees and flexion to 125 degrees, and abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5054 provides a 30 percent minimum rating following prosthetic replacement of the head of the femur or of the acetabulum, a 50 percent rating for moderately severe residuals of weakness, pain, or limitation of motion, and a 70 percent rating for markedly severe residuals of weakness, pain, or limitation of motion.  A 90 percent rating for painful motion or weakness such as to require the use of crutches.  

Diagnostic Code 5250 provides a 60 percent rating for favorable ankylosis, a 70 percent rating for intermediate ankylosis, and a 90 percent rating for unfavorable ankylosis.  Under Diagnostic Code 5251, a 10 percent rating is warranted for extension limited to five degrees.  

Diagnostic Code 5252 provides a noncompensable disability rating for flexion of the thigh greater than 45 degrees.  A 10 percent rating is assigned for flexion of the thigh limited to 45 degrees, and a 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for limitation of flexion to 20 degrees, and a 40 percent rating is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of adduction of the thigh such that the legs cannot be crossed or when there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  When there is limitation of abduction with motion lost beyond 10 degrees, a 20 percent rating is assigned.  Diagnostic Code 5254 provides an 80 percent rating for flail joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5255, malunion of the femur with moderate hip disability warrants a 20 percent rating, while malunion of the femur with marked hip disability warrants a 30 percent rating.  A 60 percent rating is provided for fracture of the surgical neck of the femur with false joint or fracture of the shaft or anatomic neck of the femur with nonunion and without loose motion, and fracture of the shaft or anatomic neck of the femur with loose motion warrants 80 percent.  38 C.F.R. § 4.71a.

Prior to September 14, 2009

Prior to September 14, 2009, the Veteran's right hip osteoarthritis is rated as 10 percent disabling for painful motion.  Upon review, the Board finds the criteria for a disability rating in excess of 10 percent have not been met during this period.  First, the clinical evidence does not demonstrate ankylosis, as the February 2007 VA examiner specifically reported that there were no signs of ankylosis.  Second, the evidence does not reflect flexion limited to 30 degrees at any time during this period.  In November 2006, flexion was to 80 degrees, and on VA examination in February 2007, flexion was to 115 degrees.  Flexion was limited to 60 degrees in June 2007, 90 degrees in November 2007, and 90 degrees in January 2009.  

Further, a higher disability rating is not warranted under Diagnostic Code 5253 as the evidence does not reflect limitation of abduction with motion lost beyond 10 degrees.  In November 2006, abduction was to 30 degrees, and VA examination in February 2007 indicates abduction was limited to 45 degrees.  In June 2006, abduction was to 30 degrees, and abduction was to 45 degrees in January 2009.  The Board notes that external rotation measurements appear to indicate that it was not possible for the Veteran to toe-out more than 15 degrees at times during this period, but this is already contemplated in the assigned 10 percent disability rating.  In addition, the evidence does not reflect flail joint, malunion of the femur, fracture of the surgical neck of the femur, or fracture of the shaft or anatomic neck of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5254-5255.

The Board has considered whether the Veteran's right hip disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  In this respect, the Veteran is competent to describe his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  On VA examination in February 2007, the Veteran reported weakness, being unable to lift his leg to tie his shoes, and walking in a different way.  He also reported stiffness in bed and when getting up, swelling, giving-way, a lack of endurance, fatigability, and dislocation.  However, the VA examiner specifically found the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination with repetitive use.  The VA examiner further found the Veteran had only slight limitation in range of motion and a mild to moderate limitation in his ability to walk for prolonged distances, squat, kneel, crouch, and lift and carry weight.  Here, in assigning the 10 percent disability rating, the RO considered the clinical evidence as well as the Veteran's lay statements regarding painful motion.  As such, the Board finds the Veteran's right hip osteoarthritis did not result in a level of functional loss greater than that already contemplated by the assigned 10 percent rating for the period prior to September 14, 2009.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45
  
For the reasons stated above, the Board finds the evidence does not support a disability rating in excess of 10 percent for the Veteran's service-connected right hip osteoarthritis prior to September 14, 2009.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From September 14, 2009, to June 7, 2010

From September 14, 2009, to June 7, 2010, the Veteran's right hip osteoarthritis is rated as 20 percent disabling.  Here, the Board finds that a disability rating in excess of 20 percent is not warranted during this period.  First, the clinical evidence does not demonstrate ankylosis as the evidence shows the Veteran was able to perform range of motion testing during this period.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  Additionally, flexion was not limited to 20 degrees at any time during the period.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  In September 2009, flexion was to 90 degrees, and in January 2010, flexion was limited to 100 degrees.  VA examination in March 2010 revealed flexion limited to 90 degrees.  Furthermore, the evidence does not reflect findings of flail joint, impairment of the femur, fracture of the surgical neck of the femur, or fracture of the shaft or anatomic neck of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5254-5255.

Again, the Board has considered whether the Veteran's right hip disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  Here, it appears the RO granted the increased disability rating of 20 percent specifically on the Veteran's reports of more severe pain and greater limitation in standing, walking, running, bending, and weight-bearing.  Further, X-ray examination in January 2010 showed severe degenerative joint disease that appeared to have progressed when compared to previous X-ray examination reports.  As such, the Board finds the 20 percent disability rating is warranted based on the lay statements as well as the objective medical evidence.  

Therefore, the Board finds the evidence does not support a disability rating in excess of 20 percent for the Veteran's service-connected right hip osteoarthritis from September 14, 2009, to June 7, 2010.  The Board has considered the benefit of the doubt, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255; Gilbert, 1 Vet. App. 49.

On and after August 1, 2011

On and after August 1, 2011, the Veteran's total right hip replacement is rated as 30 percent disabling under Diagnostic Code 5054.  Therefore, to warrant a higher disability rating the evidence must reflect moderately severe residuals of weakness, pain, or limitation of motion, or meet the criteria for a 70 or 90 percent disability rating.  38 C.F.R. § 4.71a.  Here, the Board finds the evidence demonstrates moderately severe residuals of weakness, pain, and limitation of motion on and after August 1, 2011.  A November 2011 VA treatment record reflects flexion limited to 75 degrees, and a February 2012 VA treatment record shows flexion limited to 70 degrees with abduction to only 15 degrees.  In addition, on VA examination in December 2012, the Veteran reported sharp pain and a decreased range of motion. Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469; see also Buchanan, 451 F.3d 1331.  Although flexion was to 100 degrees and there was no additional limitation after repetitive-use testing, the VA examiner reported functional loss due to less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  In addition, the Veteran reportedly used a cane regularly, and the record indicates the Veteran had retired in late 2010 due to his hip replacement.  In this respect, the Board has considered the Rating Schedule's specific focus on the occupational impairment due to a service-connected disability.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds a 50 percent disability rating is warranted on and after August 1, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5054; Gilbert, 1 Vet. App. 49.  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's right hip disability is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5054, 5250-5255.  Ratings in excess of those assigned are provided for certain manifestations of this disability, but as described above, those symptoms were not present during the appeal periods.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right hip disability during the appeal periods.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

ORDER

Entitlement to an initial disability rating in excess of 10 percent for right hip osteoarthritis prior to September 14, 2009, is denied.

Entitlement to a disability rating in excess of 20 percent for right hip osteoarthritis from September 14, 2009, to June 7, 2010, is denied.

Entitlement to a disability rating of 50 percent, but no higher, for status post total right hip replacement on and after August 1, 2011, is granted.


REMAND

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the December 2012 VA examiner noted that the Veteran had retired in late 2010 as a result of his hip replacement.  Therefore, the Board finds the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.
  
Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from October 2012 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.

2. Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

3. Complete any additional evidentiary development necessary to adjudicate a claim for entitlement to a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4. Then, schedule the Veteran for an examination with a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file and a copy of this Remand should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the evidence, the specialist should provide an opinion that addresses the functional effects of the Veteran's service connected disabilities, alone, or acting in concert, have on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of either the Veteran's nonservice-connected disabilities or age.  The specialist should note that the Veteran is service-connected for right knee instability, degenerative joint disease and meniscus injury of the right knee, and right total hip replacement. 

A complete rationale for any opinion advanced must be provided.

5. After completing the above development, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


